Citation Nr: 1527575	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  09-47 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for diabetes mellitus with diabetic neuropathy.  

2. Entitlement to a disability rating in excess of 10 percent for service-connected osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



REMAND

The appellant had over 22 years of service in a reserve component with various periods of active duty for training (ACDUTRA) throughout.  Periods of ACDUTRA included June 1 to October 2, 1979; June 4 to August 1, 1981; April 3 to July 28, 2000; and October 1, 2000, to October 31, 2001.  She separated from the reserves in November 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This case was remanded by the Board in October 2014 for additional development, to include scheduling the appellant for VA examinations in connection with her claims and notifying the appellant of her right to submit additional evidence.  The appellant was given notice of the right to submit additional evidence and was afforded VA examinations in connection with both claims in January 2015.  However, upon review, the Board finds that an additional remand is necessary in order to ensure a complete record upon which it may decide the issues on appeal.    

Concerning the appellant's claim for service connection for diabetes mellitus with diabetic neuropathy, VA is required to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(3) (2014).  In January 2015, the appellant submitted a letter in regard to her claim in which she indicated that laboratory reports showing evidence of diabetes had been forwarded to VA on May 15, 2005.  Specifically, she alleged that these records included test results dated between June 2002 and October 2002.  A thorough review of the claims file does not reveal any test results from that period of time.  Therefore, another remand is necessary so that VA may attempt to obtain the records identified in the appellant's January 2015 letter.  

Further, once VA undertakes to provide an examination or medical opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the appellant's prior medical history and examinations.  Id.  Thus, because the records identified by the appellant in her January 2015 letter were not associated with the claims file at the time of the January 2015 VA examination, should any additional records pertaining to the claim become available, the Board finds that an addendum opinion should be obtained that considers the entire medical record.  

Regarding the appellant's claim for an increased rating for service-connected osteoarthritis of the right knee, VA is required to consider any functional loss due to weakness, fatigability, incoordination, or pain on movement, including any additional limitation of motion that results from repetitive use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In its October 2014 remand, the Board specifically stated that the appellant should be examined for functional loss before and after repetition.  In January 2015, the appellant was afforded a VA examination to assess the severity of her right knee disability.  However, the VA examiner stated that he could not comment on the DeLuca factors without resort to mere speculation.  In support of this, he stated that this was so because the appellant was not examined for the effects of repetitive use over time.  Thus, because the appellant was not tested for these factors, the Board finds that an additional remand is necessary so that the appellant may be afforded an adequate examination that considers all effects of her present disability, as ordered by the Board in its previous remand.  See Barr, supra; Stegall v. West, 11 Vet App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand orders; the Board itself errs in failing to ensure proper compliance).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request authorization to obtain any outstanding private medical records or laboratory test results, to include any medical records dated between November 2001 and November 2002 that she identified in her January 2015 letter.  Thereafter, make attempts to obtain the records from any identified sources.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  The appellant must be notified of the attempts made, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

2.  If additional records are obtained, return the claims file to the January 2015 VA examiner for an addendum opinion.  If the January 2015 examiner is no longer available, forward the file to a qualified specialist for an opinion.  (The need for a new examination is left to the discretion of the specialist selected to provide the opinion.)

The examiner should review the entire record, to include any new laboratory testing results associated with the file and opine whether it is at least as likely as not that her current diabetes mellitus or diabetic neuropathy had its onset during a period of ACDUTRA.

3.  Schedule the appellant for a VA examination to determine the current severity of her service-connected right knee disability.  The complete claims file, including a copy of this remand must be made available to the examiner for review.  All indicated testing and diagnostic studies should be performed.  

The examiner is requested to report all symptoms and functional effects of the appellant's right knee disability, including, but not limited to instability and loss of range of motion.  Particularly, the examiner must report functional loss due to weakness, fatigability, incoordination, or pain on movement, etc., including any additional limitation that results from repetitive use.  The functional losses should be equated to additional loss of motion (beyond what is shown clinically).  (This requires some conjecture on the examiner's part, but such is required to comply with the law as set forth by the United States Court of Appeals for Veterans Claims in DeLuca.)  Any instability should be described as slight, moderate, or severe.

4.  After completion of all indicated development, the RO should readjudicate the claims on appeal in light of all evidence of record.  If a benefit sought remains denied, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the matter is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




